 

Exhibit 10.1

 



AGREEMENT

 

This AGREEMENT, dated as of May 3, 2015 (this “Agreement”), is by and among
CAMPUS CREST COMMUNITIES, INC., a Maryland corporation (the “Company”), and
CLINTON RELATIONAL OPPORTUNITY MASTER FUND, L.P. ("Clinton"), on behalf of
itself and the entities and natural persons listed on Schedule A hereto
(collectively, the “Clinton Group”) (each of the Company and the Clinton Group,
a “Party” to this Agreement and, collectively, the “Parties”).

 

WHEREAS, the Clinton Group Economically Owns (as defined below) shares of common
stock of the Company (the “Common Stock”) totaling, in the aggregate, 1,026,582
shares, or approximately 1.6% of the issued and outstanding Common Stock; and

 

WHEREAS, the Company and the Clinton Group have agreed that it is in their
mutual interest to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

REPRESENTATIONS

 

SECTION 1.1 Representations and Warranties of the Clinton Group. Clinton,
represents and warrants that (a) this Agreement and the performance by each
member of the Clinton Group of its obligations hereunder (i) has been duly
authorized, executed and delivered by Clinton, and is a valid and binding
obligation of Clinton, enforceable against Clinton and the applicable members of
the Clinton Group in accordance with its terms, (ii) does not require approval
by any owners or holders of any equity interest in any member of the Clinton
Group (except as has already been obtained) and (iii) does not and will not
violate any law, any order of any court or other agency of government, the
charter or other organizational documents of any member of the Clinton Group, as
amended, or any provision of any agreement or other instrument to which any
member of the Clinton Group or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such agreement or instrument, except for such conflicts,
defaults, breaches, liens, charges, restrictions, claims, encumbrances, adverse
penalties or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of
Clinton or any applicable member of the Clinton Group to perform its obligations
hereunder, and (b) as of the date of this Agreement, the Clinton Group
Economically Owns in the aggregate the number of shares of Common Stock as is
accurately and completely set forth (including, without limitation, as to the
form of ownership) on Schedule A hereto and no member of the Clinton Group or
any of its Affiliates Economically Owns any other securities of the Company.

 

SECTION 1.2 Representations and Warranties of the Company. The Company
represents and warrants that this Agreement and the performance by the Company
of its obligations hereunder (i) has been duly authorized, executed and
delivered by the Company, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, (ii) does not
require the approval of the shareholders of the Company and (iii) does not and
will not violate any law, any order of any court or other agency of government,
the charter or other organizational documents of the Company, as amended, or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever pursuant to any such agreement or instrument,
except for such conflicts, defaults, breaches, liens, charges, restrictions,
claims, encumbrances, adverse penalties or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations
hereunder.

 



 

 

 

ARTICLE II

COVENANTS

 

SECTION 2.1 Directors.

 

(a) Within three (3) business days following the date of this Agreement, the
Board of Directors of the Company (the “Board”) shall in compliance with
applicable law and the Company's governing documents (i) increase the size of
the Board from six (6) to eight (8) directors, (ii) appoint each of Raymond C.
Mikulich and Randall Brown (together with any replacements therefor, the
“Director Designees”) as a director of the Company, and (iii) appoint Curtis B.
McWilliams as a director of the Company. At the Company’s 2015 annual
shareholders’ meeting (the “2015 Annual Meeting”), which the Company covenants
and agrees to hold, unless otherwise agreed to by Clinton, no later than July
31, 2015, the Board will nominate the Director Designees and Mr. McWilliams for
election to the Board, will recommend in the Company’s definitive proxy
statement in connection with the 2015 Annual Meeting that the Company’s
shareholders vote to elect the Director Designees and Mr. McWilliams at the 2015
Annual Meeting and will solicit the vote of the Company's shareholders for the
Director Designees and Mr. McWilliams in the same manner as the other nominees
of the Company standing for election as directors. If during the Standstill
Period Mr. McWilliams is unwilling or unable for any reason to serve as a
director, the Clinton Group and the Board shall mutually agree on a replacement
director who qualifies as an “independent director” for purposes of Section 303A
of the Listed Company Manual of the New York Stock Exchange and the Board shall
appoint such director as promptly as practicable. If during the Standstill
Period either of the Director Designees is unwilling or unable for any reason to
serve as a director, the Clinton Group shall have the right to submit the name
of a replacement person (the “Replacement”) who qualifies as an “independent
director” for purposes of Section 303A of the Listed Company Manual of the New
York Stock Exchange, has relevant financial and business experience to serve on
the Board, and is otherwise reasonably acceptable to the Nominating Committee of
the Board. If the proposed Replacement is not accepted by the Nominating
Committee, the Clinton Group shall have the right to submit another proposed
Replacement for consideration by the Nominating Committee. The Clinton Group
shall have the right to continue submitting the name of a proposed Replacement
for consideration by the Nominating Committee until the Nominating Committee
approves that such Replacement may serve as a nominee for election as director
or serve as a director for the remainder of the term of such Director Designee,
whereupon the Board shall appoint such director as promptly as practicable. All
references in this Agreement to one or more Director Designees shall include any
Replacement of any such Director Designees.

 



 

 

 

(b) The Company agrees that through the conclusion of the 2016 annual
shareholders’ meeting (the “2016 Annual Meeting”), if any Director Designee
voluntarily resigns as a director of the Company, refuses to serve or is unable
to serve as a director of the Company for any reason including without
limitation due to death or incapacity or due to any removal for cause, then the
Clinton Group shall have the right to submit the name of a Replacement who
qualifies as an “independent director” for purposes of Section 303A of the
Listed Company Manual of the New York Stock Exchange, has relevant financial and
business experience to serve on the Board, and is otherwise reasonably
acceptable to the Nominating Committee of the Board. If the proposed Replacement
is not accepted by the Nominating Committee, the Clinton Group shall have the
right to submit another proposed Replacement for consideration by the Nominating
Committee. The Clinton Group shall have the right to continue submitting the
name of a proposed Replacement for consideration by the Nominating Committee
until the Nominating Committee approves that such Replacement may serve as a
nominee for election as director or serve as a director for the remainder of the
term of such Director Designee, whereupon the Board shall appoint such director
as promptly as practicable. For the avoidance of doubt, any replacement Director
Designee shall be subject to the Board’s good faith customary due diligence
process, including review of a Directors’ and Officers’ questionnaire,
background check and interviews.

 

(c) The Board and the Company shall have no obligation to nominate any Director
Designee for election at the 2016 Annual Meeting. No later than 10 business days
prior to the first day of the advance notice period for shareholders to nominate
directors for election at the 2016 Annual Meeting, the Company shall notify the
Clinton Group if it determines to not nominate any of the Director Designees for
election at the 2016 Annual Meeting.

 

(d) For the avoidance of doubt, the Clinton Group does not have any obligation
to support the nomination of, or to vote for, any Director Designee (or vote for
or against any other matter) at the 2016 Annual Meeting.

 

(e) The Parties acknowledge that the Company has separately agreed to nominate
Jack McWhirter for election to the Board at the 2015 Annual Meeting.

 

(f) During the Standstill Period, other than in connection with a good faith,
arm's length acquisition or strategic transaction approved by the Transaction
Committee with an unaffiliated person in which the Company receives material
cash infusion, the Company shall not increase the size of the Board in excess of
nine (9) members, and shall not decrease the size of the Board if such decrease
would require the resignation of one or more of the Director Designees or Mr.
McWilliams, without the prior written consent of Clinton.

 

SECTION 2.2 Committees.

 

(a) Within three (3) business days following the date of this Agreement, the
Board shall reconstitute its existing Transaction Committee with responsibility
for evaluating financial and strategic alternatives and making recommendations
to the full Board with respect to such financial and strategic alternatives (the
“Transaction Committee”). The Charter of the Transaction Committee shall be as
set forth in Exhibit A hereto, which Charter shall not be amended prior to the
end of the Standstill Period without the prior written consent of Clinton. The
Transaction Committee shall be comprised of Mr. Mikulich, Mr. McWilliams and Mr.
Rick Kahlbaugh, and Mr. Mikulich shall be offered membership on the Transaction
Committee (to the extent it is constituted) at all times that he is serving on
the Board. During the Standstill Period, the Company shall not increase the size
of the Transaction Committee in excess of three (3) members, and shall not
decrease the size of the Transaction Committee if such decrease would require
the resignation of Mr. Mikulich, without the prior written consent of Clinton.
In the event of the replacement of Mr. Mikulich on the Board during the
Standstill Period, Randall Brown or the replacement designee of Clinton as set
forth in Section 2.1(b) shall be promptly appointed to the committee seat
vacated by Mr. Mikulich and shall have all of the rights set forth herein for
Mr. Mikulich. The Director Designees will receive the same compensation and
equity awards as the other members of the Board and other members of committees
of the Board and shall have the option to receive elect to receive Transaction
Committee compensation solely in the form of equity awards.

 



 

 

 

(b) Within three (3) business days following the date of this Agreement, the
Board shall offer membership to each of the Director Designees to no less than
two (2) Committees of the Board (in the case of Mr. Mikulich, including the
Transaction Committee). In the event of the replacement of any Director Designee
on the Board, the replacement designee of Clinton as set forth in Section 2.1(b)
shall be promptly offered membership to the committee seat vacated by such
Director Designee. During the Standstill Period, each of the Director Designees
and their replacements shall be offered membership to serve on no less than two
(2) Committees of the Board (in the case of Mr. Mikulich, including the
Transaction Committee).

 

SECTION 2.3 Participation by Campus Evolutions in Strategic Review Process. As
promptly as practicable following the date of this Agreement, and in any event
within five (5) business days, the Company shall invite Campus Evolution
Villages, LLC (“CEV”) to participate in the Company’s ongoing strategic review
process, including, without limitation, by meeting with the Transaction
Committee, conditioned upon CEV’s execution and delivery of a confidentiality
agreement on substantially the same terms as the form of confidentiality
agreement executed by other interested participants in the strategic review
process.

 

SECTION 2.4 Voting Provisions. During the Standstill Period, and other than at
the Company’s 2015 Annual Meeting, each member of the Clinton Group shall cause,
and shall cause its respective Affiliates to cause, all shares of Common Stock
or any rights, warrants, options or other securities convertible into or
exchangeable for shares of Common Stock or any other securities of the Company
(such rights, warrants, options or other securities, the “Other Securities”) for
which they have the right to vote to be present for quorum purposes and to be
voted at any meeting of shareholders or at any adjournments or postponements
thereof, and to consent in connection with any action by consent in lieu of a
meeting, (i) in favor of each director nominated and recommended by the Board
for election at any such meeting, (ii) against any shareholder nominations for
director which are not approved and recommended by the Board for election at any
such meeting and against any proposals or resolutions to remove any member of
the Board and (iii) in accordance with the recommendation by the Board in
accordance with the terms of this Agreement on all other proposals of the Board
set forth in the Company’s proxy statement (except that the Clinton Group and
its Affiliates shall not be required to vote its shares of Common Stock or Other
Securities in accordance with the recommendations of the Board in connection
with (A) any extraordinary corporate transaction involving the Company or any of
its Affiliates, including, a change of control transaction, merger,
reorganization, recapitalization, extraordinary dividend, liquidation or sale or
transfer of all or substantially all the Company’s assets or any other
transaction the result of which is that the holders of the Common Stock of the
Company immediately prior to the consummation of such transaction would cease to
own at least a majority of the issued and outstanding shares of common stock of
the resulting company (or, if such resulting company is a subsidiary, then the
ultimate parent company), (B) approval of a shareholder rights plan, (C)
amendments to the Company’s articles of incorporation or bylaws that diminish
shareholder rights relative to the rights shareholders have with respect to the
Company as of the date hereof, (D) new or amended equity incentive compensation
plans submitted for shareholder approval, (E) any other matter that restricts
rights of shareholders or (F) any issuance of securities of the Company (each an
"Extraordinary Transaction")). Each member of the Clinton Group shall also
cause, and shall cause its respective Affiliates to cause, all shares of Common
Stock or Other Securities for which they have the right to vote to be present
for quorum purposes and to be voted at the Company’s 2015 Annual Meeting or at
any adjournments or postponements thereof, in accordance with the recommendation
by the Board with respect to the election of Mr. McWhirter, Mr. McWilliams, the
Director Designees and each of the Board’s nominees that is currently an
incumbent director for election to the Board, and ratification of the Company’s
independent registered public accounting firm. Not later than one (1) business
day prior to such meeting of shareholders, each member of the Clinton Group
shall vote in accordance with this Section 2.4 and shall not revoke or change
any such vote in accordance with the terms of this Agreement unless such
revocation or change is recommended by the Board.

 



 

 

 

SECTION 2.5 Actions by the Clinton Group. Clinton, on behalf of itself and each
member of the Clinton Group, agrees that, during the Standstill Period, and
subject to any rights granted to Clinton or members of the Clinton Group in this
Agreement, it shall not, and shall cause its Affiliates not to, unless
specifically requested or authorized in writing by a resolution of the Board,
directly or indirectly

 

(a) form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or Other Securities or
otherwise act in concert with any person in respect of such securities, or
deposit any shares of Common Stock or Other Securities in a voting trust or
similar arrangement, or subject any shares of Common Stock or Other Securities
to any voting agreement or pooling arrangement, or grant any proxy, designation
or consent with respect to any shares of Common Stock or Other Securities (other
than to a designated representative of the Company pursuant to a proxy or
consent solicitation on behalf of the Board), other than solely with one or more
Affiliates or Associates (other than portfolio or operating companies) of the
Clinton Group (it being understood that the holding by persons or entities of
shares of Common Stock or Other Securities in accounts or through funds not
managed or controlled by the Clinton Group or any Affiliate or Associate of the
Clinton Group shall not give rise to a violation of this Section 2.5(a) solely
by virtue of the fact that such persons or entities, in addition to holding such
securities in such manner, are investors in funds and accounts managed by the
Clinton Group or any of its Affiliates or Associates and, in their capacity as
such, are or may be deemed to be members of a “group” with the Clinton Group
within the meaning of Section 13(d)(3) of the Exchange Act with respect to the
Common Stock or Other Securities; provided there does not exist as between such
persons or entities, on the one hand, and any member of the Clinton Group or any
of its Affiliates or Associates, on the other hand, any agreement, arrangement
or understanding with respect to any action that would otherwise be prohibited
by this Section 2.5);

 



 

 

 

(b) solicit proxies, designations or written consents of shareholders, or
conduct any binding or nonbinding referendum with respect to Common Stock or
Other Securities, or make or in any way participate in any “solicitation” of any
“proxy” within the meaning of Rule 14a-1 promulgated by the SEC under the
Exchange Act (but without regard to the exclusion set forth in Rule
14a-1(l)(2)(iv) from the definition of “solicitation”) to vote any shares of
Common Stock or Other Securities with respect to any matter, or become a
“participant” in any contested solicitation for the election of directors with
respect to the Company (as such terms are defined or used in the Exchange Act
and the Rules promulgated thereunder), other than solicitations or acting as a
“participant” in support of the recommendations of the Board;

 

(c) (i) seek to call, request the call of, or call a special meeting of the
shareholders of the Company, or make or seek to make a shareholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the shareholders of the Company or in connection with any action by
consent in lieu of a meeting, (ii) make a request for a list of the Company’s
shareholders, (iii) seek election to the Board or seek to place a representative
on the Board (other than as expressly set forth in Section 2.1), (iv) seek the
removal of any director from the Board, (v) publicly make any recommendation
with respect to the voting of any Common Stock or Other Securities of the
Company, (vi) make any recommendation to any other shareholder of the Company to
vote contrary to the recommendation of the Board on any matter presented to the
Company’s shareholders for their vote, (vii) publicly seek any change in the
composition of the Board, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board or (viii) otherwise
acting alone or in concert with others, seek to control the governance or
policies of the Company;

 

(d) propose, seek to propose, offer or participate (other than to the extent and
on the same basis as shareholders of the Company may participate) in (i) any
effort to acquire the Company or any of its subsidiaries or any material assets
or operations of the Company or any of its subsidiaries, (ii) any effort to
engage in a transaction or enter into any agreement that would result in
Economic Ownership by any person or entity (whether or not a member of the
Clinton Group) or group (as defined in Section 13(d)(3) of the Exchange Act) of
more than 10% of the outstanding shares of Common Stock at any time or
outstanding voting power of the Company at any time, (iii) any tender offer,
exchange offer, merger, acquisition, share exchange or other business
combination or “change in control” (as such term is used in Item 6 of Schedule
14A) transaction involving the Company or any of its subsidiaries, (iv) any
recapitalization, restructuring, liquidation, disposition, dissolution or other
extraordinary transaction involving the Company, any of its subsidiaries or any
material portion of their businesses or (v) arrange, or in any way participate
in, any financing for the purchase by any person of shares of Common Stock or
any Other Securities, assets or businesses of the Company or any of its
Affiliates;

 



 

 

 

(e) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, consent under, or amendment of, any of the provisions of Section 2.4
or Section 2.5, or otherwise bring any action or otherwise act to contest the
validity or enforceability of any provision of this Agreement;

 

(f) make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist, member of the media or securities analyst) (i) in
support of any solicitation described in paragraph (b) above (other than
solicitations on behalf of the Board), (ii) in support of any matter described
in paragraph (c) above, (iii) concerning any potential matter described in
paragraph (d) above; or

 

(g) enter into any discussions, negotiations, agreements or understandings with
any person or entity with respect to the foregoing, or advise, assist,
encourage, support or seek to persuade others to take any action with respect to
any of the foregoing, or act in concert with others or as part of a group
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
of the foregoing.

 

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict any member of the Clinton Group or any Director Designee, as
applicable, from: (A) exercising his or her rights and fiduciary duties as a
director of the Company, (B) except as provided otherwise in this Section 2.5,
voting all of his, her or its voting securities of the Company in his, her or
its discretion, (C) communicating privately with the Board or any of the
Company’s officers regarding any matter so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (D) subject to Section 2.6(c), making any
public statement or announcement with respect to an Extraordinary Transaction
(other than clause (D) of the definition thereof) proposed by the Company that
requires a vote of the shareholders and that is publicly announced by the
Company after the date of this Agreement, (E) taking any action necessary to
comply with any law, rule or regulation or any action required by any
governmental or regulatory authority or stock exchange that has, or may have,
jurisdiction over Clinton, any Director Designee or any of their respective
Affiliates or (F) making a bid or proposal to the Company in response to the
Company's requests for such bids or proposals.

 

SECTION 2.6 Additional Representations and Agreements by the Parties.

 

(a) On or before 9:00 a.m., New York City time, on the first Business Day after
this Agreement has been executed, the Company and Clinton shall issue a joint
press release, in the form attached hereto as Exhibit B (the “Press Release”)
and the Company shall file a Current Report on Form 8-K with the SEC disclosing
and attaching as exhibits this Agreement and the Press Release.   Except as
required by law or the rules of any stock exchange, none of the parties hereto
will make any public statements or issue any press release (including in any
filings with the SEC or any other regulatory or governmental agency, including
any stock exchange) concerning or relating to this Agreement other than the
statements in the Press Release and the Form 8-K without (i) in the case of the
Company, the prior written approval of Clinton, not to be unreasonably withheld,
and (ii) in the case of Clinton, the prior written approval of the Company, not
to be unreasonably withheld.

 



 

 

 

(b) The Company acknowledges that, as of the date of this Agreement, each of the
Director Designees and Mr. McWilliams qualifies as an “independent director” for
purposes of Section 303A of the Listed Company Manual of the New York Stock
Exchange:

 

(c) During the Standstill Period, no member of the Clinton Group shall, and each
member of the Clinton Group shall cause its respective Affiliates not to, make,
or cause to be made, (i) any comments, statements or announcements by press
release or similar public statement to the press, securities analysts or media,
or in any SEC filing, that is disparaging, calls into disrepute, defames,
slanders or which can reasonably be construed to be defamatory or slanderous to,
the Company, the Company's partners, officers, directors or employees or the
Company’s businesses, operations, strategic plans or strategic direction or (ii)
any comments or statements, whether publicly or privately, to any third party
concerning the Board or the management of the Company, with the intent or
purpose of defaming or disparaging the Board or the management of the Company.
During the Standstill Period, neither the Company nor any of its officers or
directors, shall make, or cause to be made, (i) by press release or similar
public statement, including to the press, securities analysts or media or in an
SEC filing, any statement or announcement that is disparaging, calls into
disrepute, defames, slanders or which can reasonably be construed to be
defamatory or slanderous to, any member of the Clinton Group or their officers,
directors or employees or (ii) any comments or statements, whether publicly or
privately, to any third party concerning any member of the Clinton Group or
their officers, directors or employees with the intent or purpose of defaming or
disparaging any member of the Clinton Group or their officers, directors or
employees. The foregoing shall not apply to compelled testimony, either by legal
process, subpoena or otherwise, or if the comments or statements of the type
covered by this Section 2.6(c) are required to be made by law or regulation.

 

(d) Upon the execution of this Agreement by the Parties, the Clinton Group shall
be deemed to have terminated the pending proxy contest with respect to the
election of directors at the 2015 Annual Meeting and shall take no further
action in that regard.

 

ARTICLE III

OTHER PROVISIONS

 

SECTION 3.1 Specific Performance; Other Remedies.

 

(a) Each Party hereby acknowledges and agrees, on behalf of itself and its
Affiliates, that irreparable harm would occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties will be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in the State of Maryland or, if such courts do not
accept jurisdiction then any state or federal court in the State of New York, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 



 

 

 

(b) Each Party agrees, on behalf of itself and its Affiliates, that any actions,
suits or proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby will be brought in any state or federal court
in the State of Maryland, or, if such courts do not accept jurisdiction then any
state or federal court in the State of New York (and the Parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 3.4 will
be effective service of process for any such action, suit or proceeding brought
against any Party in any such court. Each Party, on behalf of itself and its
Affiliates, irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the State of Maryland, or, if such court
does not accept jurisdiction then any state or federal court in the State of New
York, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.

 

(c) Each Party agrees, on behalf of itself and its Affiliates, that any
controversy which may arise under this Agreement is likely to involve difficult
and complicated issues, and therefore such Party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement or any confidentiality agreement entered into in connection with
the matters contemplated herein, or the breach, termination or validity of this
Agreement or any such confidentiality agreement or the matters contemplated
herein. Each Party hereby certifies and acknowledges that (i) no representative,
agent or attorney of any other Party has represented expressly or otherwise that
such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) such Party understands and has considered the
implications of this waiver, and (iii) such Party makes this waiver voluntarily.

 

SECTION 3.2 Entire Agreement. This Agreement contains the entire understanding
of the Parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the Parties. No rights under this
Agreement shall be deemed waived absent a written waiver by the Party granting
the waiver.

 

SECTION 3.3 Definitions. For purposes of this Agreement:

 

(a) The terms “Affiliate” and "Associate" have the meaning set forth in Rule
12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); provided, that the term “Affiliate” shall not
include any portfolio or operating company of any member of the Clinton Group
for which all of the following conditions are satisfied: (i) whose equity
securities are registered under the Exchange Act (or are publicly traded in a
foreign jurisdiction), (ii) as to which the Clinton Group and its Affiliates own
less than a majority of the total voting power of all outstanding voting
securities and do not have representatives or designees who occupy a majority of
the seats on the board of directors or other similar governing body of such
portfolio or operating company and do not otherwise control (as the term
“control” is defined in Rule 12b-2 promulgated by the SEC under the Exchange
Act) such portfolio or operating company, and (iii) to which no non-public
information about the Company has been made available by any Director Designee
or any member of the Clinton Group or any of their Affiliates. For purposes of
this Agreement, the members of the Clinton Group, on the one hand, and the
Company, on the other, shall not be deemed to be Affiliates of each other.

 



 

 

 

(b) The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership”
shall have the same meanings as set forth in Rule 13d-3 (“Rule 13d-3”)
promulgated by the SEC under the Exchange Act. The terms “Economic Owner,”
“Economically Own” and “Economic Ownership” shall have the same meanings as
“Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership” except that a
person will also be deemed to “Economically Own,” to be the “Economic Owner” and
to have “Economic Ownership” of (i) all shares of Common Stock which such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has any economic interest, including, without limitation,
pursuant to a cash settled call option or other derivative security, contract or
instrument in any way related to the price of shares of Common Stock.

 

(c) The “Standstill Period” means the period from the date of this Agreement
through the earliest of (i) the date that the Company shall notify the Clinton
Group that the Company has determined to not nominate any of the Director
Designees for election at the 2016 Annual Meeting (which notice, if given, shall
comply with Section 2.1(c) and be given at least ten (10) business days prior to
the deadline for the submission of stockholder nominations of directors in
respect of the 2016 Annual Meeting set forth in the Bylaws of the Company, as
amended); (ii) the date that is twenty-five (25) days prior to the deadline for
the submission of stockholder nominations of directors in respect of the 2016
annual meeting of stockholders of the Company set forth in the Bylaws of the
Company, as amended; and (iii) the date that is seven (7) days after the date,
if any, that Clinton (on behalf of the Clinton Group) provides written notice in
good faith to the Company that the Company has materially breached any of its
commitments or obligations under this Agreement (specifying the relevant acts),
except that if such material breach can be cured, the Company shall have seven
(7) days after the date of such written notice within which to cure its material
breach and this clause (iii) shall not apply in the event of such cure.

 

SECTION 3.4 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by facsimile, when such facsimile is transmitted to the facsimile
number set forth below and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

 



 

 

 

if to the Company:

 

Campus Crest Communities, Inc.
2100 Rexford Rd, Suite 40.
Charlotte, North Carolina 28211

Facsimile: [ ]

Attention: CEO

 

with a copy to:

 

Kilpatrick Townsend & Stockton, LLP
1100 Peachtree Street, NE, Suite 2800.
Atlanta, Georgia 30309-4530
Facsimile: (404) 541-3121
Attention: W. Benjamin Barkley, Esq.

 

if to the Clinton Group:

 

Clinton Group, Inc.
601 Lexington Ave., 51st Floor
New York, New York 10022
Facsimile: (208) 728-8007
Attention: Joseph A. De Perio

 

with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022

Facsimile: (212) 593-5955
Attention: Marc Weingarten, Esq. and Eleazer Klein, Esq.

 

SECTION 3.5 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement, the relationship of the Parties,
and/or the interpretation and enforcement of the rights and duties of the
Parties shall be governed by and construed and enforced in accordance with the
laws of the State of Maryland, without regard to any conflict of law provisions
thereof.

 

SECTION 3.6 Further Assurances. Each Party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other Parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

 

SECTION 3.7 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns, and nothing in this Agreement is intended to confer on any person other
than the Parties or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement. The
rights and obligations under this Agreement may not be transferred without the
consent of the other Parties and any transfer in violation of this sentence
shall be null and void.

 



 

 

 

SECTION 3.8 Fees and Expenses. Concurrently with the execution of this
Agreement, the Board shall authorize the reimbursement to the Clinton Group of
up to $150,000.00 of the documented out-of-pocket third party expenses incurred
by the Clinton Group in connection with this Agreement and related matters, and
such reimbursement shall be paid to the Clinton Group within ten business days
of the date such expenses are submitted. Except as set forth in the preceding
sentence, each Party shall bear all fees and expenses incurred by such Party in
connection with this Agreement and the circumstances giving rise hereto, and no
Party shall seek or be entitled to reimbursement of any such fees and expenses
from the other Party.

 

SECTION 3.9 Counterparts; Miscellaneous. This Agreement may be executed and
delivered (including by facsimile transmission or .pdf) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The headings used herein
are for convenience only and the Parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa. Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in law
or in equity, shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. If
any provision of this Agreement or the application thereof becomes or is
declared by a court of competent jurisdiction to be illegal, void or
unenforceable, then the remainder of this Agreement will continue in full force
and effect so long as the remaining provisions do not fundamentally alter the
relations among the Parties.

 

SECTION 3.10 Interpretation. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of such counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
Parties shall be deemed the work product of all of the Parties and may not be
construed against any Party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any Party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative as of the date
first above written.

 

 

COMPANY:

 

CAMPUS CREST COMMUNITIES, INC.

 

 

By: /s/ David Coles                                     
Name: David Coles
Title: Interim Chief Executive Officer

     

 

 

   

 

THE CLINTON GROUP:

 

CLINTON RELATIONAL OPPORTUNITY MASTER FUND

 

 

By: /s/ Joseph A. de Perio
Name: Joseph A. de Perio
Title: Senior Portfolio Manager

                                                       





 

 



 

SCHEDULE A

 

As of May 1, 2015, the Clinton Group Economically Owns, in the aggregate,
1,026,582 shares of Common Stock, comprised of 951,582 shares and 75,000 long
call options, representing Beneficial Ownership (based upon the 64,659,415
shares of Common Stock outstanding as of March 26, 2015, as reported in the
Issuer's Annual Report on Form 10-K for the year ended December 31, 2014, filed
with the Securities and Exchange Commission on April 1, 2015) of 1.6% of the
Common Stock, as follows: (a) 404,420 shares of Common Stock, comprised of
366,920 shares and 37,500 long call options, are beneficially owned by Clinton
Relational Opportunity Master Fund, L.P. (“CREL”) (which includes the 375 shares
of Common Stock held in record name); (b) 404,420 shares of Common Stock,
comprised of 366,920 shares and 37,500 long call options, may be deemed to be
beneficially owned by Clinton Relational Opportunity, LLC (“CRO”) by virtue of
an investment management agreement with CREL; (c) 411,350 shares of Common
Stock, comprised of 373,850 shares and 37,500 long call options, are held in a
mutual fund portfolio with whom Clinton Group, Inc. ("CGI") has a sub-advisory
agreement (“CASF”); (d) 180,812 shares of Common Stock are held by a mutual fund
portfolio with whom CGI has a sub-advisory agreement (“WKCAX”); (e) 30,000
shares of Common Stock are held by GEH Capital, Inc. ("GEHC"); (f) 996,582
shares of Common Stock may be deemed to be beneficially owned by CGI, by virtue
of (i) an investment management agreement with CREL and (ii) its relationship as
sub-advisor to each of CASF and WKCAX and (g) 1,026,582 shares of Common Stock
may be deemed to be beneficially owned by Mr. Hall by virtue of his direct and
indirect control of CREL and CGI and indirect ownership of GEHC

 

CLINTON GROUP MEMBERS

 

Clinton Group, Inc.

Clinton Relational Opportunity, LLC

Clinton Relational Opportunity Master Fund, L.P.

GEH Capital, Inc.

George E. Hall

 



 

 

 







EXHIBIT A

 

TRANSACTION COMMITTEE CHARTER



 



 

 

 

CAMPUS CREST COMMUNITIES, INC.

 



Transactions Committee Charter

 

The Board of Directors (the “Board”) of Campus Crest Communities, Inc. (the
“Company”) has adopted this charter for its Transactions Committee (the
“Committee”).

 



I. PURPOSE AND SCOPE

 

The primary function of the Committee is to exercise the responsibilities and
duties set forth below, including, but not limited to, assisting the Board in
carrying out its oversight responsibilities relating to potential financing
opportunities, mergers, acquisitions, divestitures and other strategic
transactions outside the ordinary course of the Company’s business (“Strategic
Transactions”). In that regard, the Committee shall (a) study, review, monitor
and evaluate potential Strategic Transactions for the Company; (b) study,
review, monitor and evaluate potential opportunities to discharge, amend, repay
or refinance existing indebtedness of the Company and/or its subsidiaries; (c)
seek fairness of process with respect to proposed Strategic Transactions; (d)
engage in a determination of whether the terms of any proposed Strategic
Transaction are fair and reasonable and in the best interest of the Company’s
shareholders; and (e) make recommendations to the Board with respect thereto.



 

II. COMPOSITION

 

The Committee shall be comprised of no less than three members of the Board as
appointed by the Board. A majority of the members of the Committee must be
affirmatively determined by the Board to meet the independence standards
promulgated by the New York Stock Exchange and/or any other exchange upon which
securities of the Company are traded. Each member of the Committee shall also be
free from any relationship that, in the opinion of the Board, would interfere
with the exercise of his or her independent judgment as a member of the
Committee.

 

The Board shall appoint the members of the Committee annually. Committee members
shall serve at the pleasure of the Board and for such term or terms as the Board
may determine. Committee members may be added, removed or replaced by the Board
in its complete discretion.

 

The Chairman of the Committee shall be designated by the Board. The Chairman
shall be responsible for presiding over Committee meetings, preparing Committee
agendas and determining the informational needs of the Committee. The Committee
may form and delegate any of its responsibilities, as permitted by applicable
laws and regulations, to a subcommittee composed of one or more members of the
Committee.

 

The Committee shall meet as frequently as the discharge of its responsibilities
shall require, as determined by the Committee or its Chairman, and may take
action by unanimous written consent. The Committee may request any other
director, officer or employee of the Company or its subsidiaries or any of the
Company’s or its subsidiaries’ outside advisors to attend any meeting of the
Committee or to meet independently with any of the foregoing.

 



 

 

 



A quorum of the Committee shall consist of a majority of its members. All
actions of the Committee must be approved by a majority vote of the members
present, unless there are only two members present, in which case such actions
require a unanimous vote.

 

The Committee shall report regularly to the Board, including at regular meetings
of the Board, on the Committee’s findings and recommendations and any other
matters the Committee deems appropriate, and shall maintain minutes of Committee
meetings and activities. The Committee’s report to the Board may take the form
of an oral report by the Chairman or by any other member of the Committee
designated by the Committee to make this report.

 



III. RESPONSIBILITIES AND DUTIES

 

To fulfill its responsibilities and duties, the Committee shall:

 

•Review, and provide guidance to management and the Board with respect to, the
Company’s strategies for Strategic Transactions.

 

•Assist management and the Board with the identification of Strategic
Transaction opportunities.

 

•Assist management and the Board with review of proposals made by management
forStrategic Transactions.

 

•Consider and make recommendations to the Board as to proposed Strategic
Transactions.

 

•Provide periodic reports to the Board of any Strategic Transactions being
considered by management.

 

•Exercise such additional powers and duties as may be reasonable, necessary or
desirable, in the Committee’s discretion, to fulfill its duties under this
charter.

 

•Perform any other activities or responsibilities as may be delegated to the
Committee, from time to time, by the Board.

 

•Annually evaluate its own performance and report the results of such evaluation
tothe Board.

 

 

IV. INVESTIGATIONS, STUDIES AND OUTSIDE ADVISORS

 

The Transactions Committee may conduct or authorize investigations into or
studies of matters within the Transactions Committee’s scope of responsibilities
with full access to all books, records, facilities and personnel of the Company.
With the approval of the Board, the

 



 

 

 





Transactions Committee may retain outside legal counsel (who may but need not be
the regular corporate counsel to the Company), accountants, investment bankers,
search firms or other advisors of its choice to assist it in connection with its
functions, as it deems necessary or appropriate.

 



V. LIMITATION OF COMMITTEE’S ROLE

 

Nothing contained in this Charter is intended to expand applicable standards of
liability under statutory or regulatory requirements for the directors of the
Company or the members of the Committee. This Charter is intended as a component
of the flexible governance framework within which the Board, assisted by its
committees, directs the affairs of the Company. While it should be interpreted
in the context of all applicable laws, regulations and listing requirements, as
well as in the context of the Company’s Articles of Incorporation and Bylaws, it
is not intended to establish by its own force any legally binding obligations,
although it is intended to provide legal authorization to the Committee as set
forth herein. The purposes and responsibilities outlined in this Charter are
meant to serve as guidelines rather than as inflexible rules and the Committee
is permitted to adopt, by majority vote approved by the Board, such additional
procedures and standards as it deems necessary from time to time to fulfil its
responsibilities.

 



 

 

 





EXHIBIT B

 

PRESS RELEASE

 



 

 

 



FOR IMMEDIATE RELEASE

 

Campus Crest Communities Announces Settlement Agreement with Clinton Group

 

Appoints New Members of Transaction Committee to Oversee Ongoing Strategic
Review

 

Finalizes Retention of Alvarez & Marsal’s David Coles and John Makuch

 

CHARLOTTE, N.C., May 4, 2015, --Campus Crest Communities, Inc. (NYSE: CCG) (the
“Company” or “Campus Crest”), an owner and manager of high-quality student
housing properties, today announced that it has entered into an agreement with
the Clinton Group, Inc. and its affiliated funds (“Clinton”) in connection with
the Company’s 2015 Annual Meeting of Shareholders. Under the terms of the
agreement, Campus Crest has appointed Raymond C. Mikulich and Randall H. Brown,
previously nominated by Clinton, to the Company’s Board of Directors and has
also appointed Curtis B. McWilliams to the Board. With the appointment of
Messrs. McWilliams, Mikulich and Brown, the Campus Crest Board of Directors will
expand to 8 directors, all of whom are independent.

 

Richard Kahlbaugh, Non-Executive Chairman of the Campus Crest Board of
Directors, stated, “Curtis, Raymond, and Randall are accomplished real estate
industry veterans who bring extensive financial, executive and investment
experience as well as fresh perspectives to our Board of Directors. Campus Crest
has an outstanding portfolio of premier assets and we look forward to further
advancing our ongoing strategic review process and delivering enhanced value for
all Campus Crest shareholders.”

 

Additionally, as part of the settlement agreement with Clinton, the Board
announced that it has changed the composition of the existing three person
Transaction Committee which has been overseeing the ongoing strategic
alternatives process. The Transaction Committee will be comprised of Curtis
McWilliams, Raymond Mikulich and Richard Kahlbaugh and will be chaired by Mr.
McWilliams. Further, as part of the agreement, Campus Evolution Villages, LLC
has been invited to sign a non-disclosure agreement and participate in the
Board’s strategic alternatives process. By so doing, the Campus Crest Board will
evaluate Campus Evolution’s proposed ideas for value creation against all other
strategic opportunities it considers throughout its alternatives process.

 

Under the oversight of the Transaction Committee, Campus Crest will continue its
comprehensive and thorough analysis to explore a broad range of strategic,
operational and financial alternatives to further enhance shareholder value.
While there can be no assurance that the exploration process will result in a
transaction, and the Company has not set a definitive timetable for completion
of the process, the Company expects to provide an update on its first quarter
2015 conference call, which it expects to hold on May 29, 2015.

 

Joseph A. De Perio, Senior Portfolio Manager at Clinton Group stated, “We are
pleased that our dialogue with Campus Crest has resulted in this agreement. The
addition of three independent directors to the Board will help bring additional
perspectives as the Company continues its thorough analysis to explore a broad
range of strategic, operational and financial alternatives under the oversight
of the Transaction Committee. I am confident that the Committee, in consultation
with the Company’s financial and legal advisors, will come to a solution that
benefits all Campus Crest stakeholders.”

 

Andrew Stark, CEO of Campus Evolution Villages, stated “Campus Evolution
Villages believes the governance enhancement is a positive step for the Company
and all stockholders. We look forward to participating in the strategic
alternatives process moving forward.”

 

The Company also announced that the Board has finalized the retention of Alvarez
& Marsal North America, LLC (“Alvarez & Marsal”) to support its ongoing efforts
to improve financial and operational controls and efficiency, support the
strategic alternatives process and deliver enhanced shareholder value. As part
of Alvarez & Marsal's mandate, the Board has appointed David Coles as interim
Chief Executive Officer and John Makuch as interim Chief Financial Officer.

 

David Coles, Interim Chief Executive Officer, said, “I am pleased that the Board
has reached this agreement with Clinton, which allows the Board and management
team to focus on running the business and improving financial and operational
performance for the benefit of all of the Company’s stakeholders.

We look forward to working together with the Company’s new directors to
successfully execute on Campus Crest’s strategic repositioning and ongoing
strategic review process.”

 



 

 

 

About Curtis B. McWilliams

Curtis McWilliams is a real estate industry veteran with over 25 years of
experience in finance and real estate. Mr. McWilliams currently serves as a
member of the Ashford Hospitality Prime, Inc, Board of Directors and retired
from his position as President and Chief Executive Officer of CNL Real Estate
Advisors, Inc. in 2010 after serving in such role since 2007. CNL Real Estate
Advisors, Inc. provides advisory services relating to commercial real estate
acquisitions and asset management and structures strategic relationships with
U.S. and international real estate owners and operators for investments in
commercial properties across a wide variety of sectors. From 1997 to 2007, Mr.
McWilliams also served as the President and Chief Executive Officer, as well as
serving as a director from 2005 to 2007, of Trustreet Properties, Inc., which
under his leadership became the then-largest publicly-traded restaurant real
estate investment trust ("REIT") with over $3.0 billion in assets. Mr.
McWilliams has approximately 13 years of experience with REITs and, during his
career at CNL Real Estate Advisors, Inc., helped launch and then served as the
President of two REIT joint ventures between CNL and Macquarie Capital and the
external advisor for both such REITs. Mr. McWilliams previously served on the
board of directors and as the audit committee chairman of CNL Bank, a state bank
in the State of Florida, from 1999 to 2004. Mr. McWilliams also has
approximately 13 years of investment banking experience at Merrill Lynch & Co.,
where he started as an associate and later served for several years as a
Managing Director. Mr. McWilliams has a Master's in Business with a
Concentration in Finance from the University of Chicago Graduate School of
Business and a Bachelor of Science in Engineering in Chemical Engineering from
Princeton University.

 

About Raymond C. Mikulich

Raymond Mikulich is a veteran real estate finance and investment professional
who has successfully navigated five real estate cycles in his 40 year career. He
currently serves as the Chairman of Altus Group Limited, a real estate software,
services and data company listed on the Toronto stock exchange. He is also
Managing Partner and Chief Investment Officer of Ridgeline Capital Group and the
Chief Executive Officer of HomeLPC, LLC, a real estate investment companies
based in New York, NY. He served as the head of Apollo Global Real Estate North
America from September 2010 until December 2011 and was co-head and functioned
as chief executive officer of Lehman Brothers Real Estate Private Equity from
1999 through March 2007 and Head of Lehman Brothers’ Real Estate Investment
Banking prior to that. Mr. Mikulich was a managing director of Lehman Brothers
and a member of the firm's private equity investment and operating committees.
Prior to joining Lehman Brothers in 1982, Mr. Mikulich was with LaSalle National
Bank, Chicago, and its parent, ABN/AMRO, for seven years, where he was involved
in property acquisitions and joint ventures on behalf of European pension funds,
real estate and REIT restructurings and lending. He has served as a Trustee of
the Urban Land Institute, on the Board of The Real Estate Roundtable, as a
member of the Advisory Board of the National Association of Real Estate
Investment Trusts (NAREIT) as well as numerous other industry organizations and
the Real Estate Advisory Boards at Harvard, Columbia and the University of
Wisconsin.

 

About Randall H. Brown

Randall H. Brown is an accomplished REIT industry veteran with 20 years
experience working in real estate management. Mr. Brown was a co-founding
officer of Education Realty Trust (NYSE: EDR), a $2 billion real estate
investment trust specializing in the development, ownership, and management of
collegiate apartments across the United States. He served as Executive VP, Chief
Financial Officer and treasurer from January 2005 to June 2014 and was
responsible for the financial management of the company, capital markets and
investor relations, as well as providing executive management of the IT, Tax,
and HR functions. Prior to Education Realty Trust, he served as Chief Financial
Officer of Allen & O’Hara and prior to that he was director of corporate finance
at Promus Hotels, Inc.

 

About Campus Crest Communities, Inc.

Campus Crest Communities, Inc. is a leading owner and manager of high-quality
student housing properties located close to college campuses in targeted
markets. It has ownership interests in 84 student housing properties with over
46,000 beds across North America. Additional information can be found on the
Company's website at http://www.campuscrest.com.

 

Additional Information and Where to Find It

The Company, its directors and certain executive officers are participants in
the solicitation of proxies from shareholders in connection with the Company's
2015 Annual Meeting of Shareholders (the "Annual Meeting"). The Company plans to
file a proxy statement (the "2015 Proxy Statement") with the Securities and
Exchange Commission (the "SEC") in connection with the solicitation of proxies
for the Annual Meeting. Information regarding the names of the Company's
directors and executive officers and their respective interests in the Company
by security holdings or otherwise is set forth in the Company's proxy statement
for its 2014 annual meeting of shareholders, filed with the SEC on March 12,
2014. Additional information can be found in the Company's Annual Report on Form
10-K for the year ended December 31, 2014, filed with the SEC on March 31, 2015.
To the extent holdings of the Company's securities have changed since the
amounts printed in the proxy statement for the 2014 annual meeting of
shareholders, such changes have been reflected on Initial Statements of
Beneficial Ownership on Form 3 or Statements of Change in Ownership on Form 4
filed with the SEC. These documents are available free of charge at the SEC's
website at www.sec.gov. Additional information regarding such participants,
including their direct or indirect interests, by security holdings or otherwise,
will be included in the 2015 Proxy Statement and other relevant documents to be
filed with the SEC in connection with the Annual Meeting.

 



 

 

 

Promptly after filing its definitive 2015 Proxy Statement with the SEC, the
Company will mail the definitive 2015 Proxy Statement and a white proxy card to
each shareholder entitled to vote at the Annual Meeting. SHAREHOLDERS ARE URGED
TO READ THE 2015 PROXY STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS
THERETO) AND ANY OTHER RELEVANT DOCUMENTS THAT THE COMPANY WILL FILE WITH THE
SEC WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.
Shareholders may obtain, free of charge, copies of the definitive 2015 Proxy
Statement and any other documents filed by the Company with the SEC in
connection with the Annual Meeting at the SEC's website (http://www.sec.gov), at
the Investors section of the Company's website (http://www.campuscrest.com) or
by writing to Investor Relations, Campus Crest Communities, Inc., 2100 Rexford
Road, Suite 414, Charlotte, NC 28211.

 

Forward-Looking Statements

This press release, together with other statements and information publicly
disseminated by the Company, contains certain forward-looking statements within
the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended. The Company
intends such forward-looking statements to be covered by the safe harbor
provisions for forward-looking statements contained in the Private Securities
Litigation Reform Act of 1995 and includes this statement for purposes of
complying with these safe harbor provisions. Forward-looking statements relate
to expectations, beliefs, projections, future plans and strategies, anticipated
events or trends and similar expressions concerning matters that are not
historical facts. In some cases, you can identify forward-looking statements by
the use of forward-looking terminology such as "may," "will," "should,"
"expects," "intends," "plans," "anticipates," "believes," "estimates,"
"predicts" or "potential" or the negative of these words and phrases or similar
words or phrases which are predictions of or indicate future events or trends
and which do not relate solely to historical matters. You should not rely on
forward-looking statements since they involve known and unknown risks,
uncertainties, assumptions and contingencies, many of which are beyond the
Company's control that may cause actual results to differ significantly from
those expressed in any forward-looking statement. All forward-looking statements
reflect the Company's good faith beliefs, assumptions and expectations, but they
are not guarantees of future performance. Furthermore, except as otherwise
required by federal securities laws, the Company disclaims any obligation to
publicly update or revise any forward-looking statement to reflect changes in
underlying assumptions or factors, new information, data or methods, future
events or other changes. For a further discussion of these and other factors
that could cause the Company's future results to differ materially from any
forward-looking statements, see the risk factors discussed in the Company's most
recent Annual Report on Form 10-K, as updated in the Company's Quarterly Reports
on Form 10-Q.

 

Contact:

Investor Relations

(704) 496-2571 Investor.Relations@CampusCrest.com

 



 

 



 

 

